Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Raymond Tabandeh on Aug. 23, 2021.

1. (Currently Amended)	An arithmetic apparatus comprising: 
a sensor information acquisition unit that acquires sensor information from a sensor which is mounted in a vehicle and collects information about surroundings of the vehicle as the sensor information to detect one or more stationary objects in surroundings of the vehicle; 
a feature point extraction unit that extracts feature points of a detected object by using the sensor information; 
a target point detection unit that expresses positions of the feature points extracted by the feature point extraction unit with spatial coordinates of a spatial coordinate system, which are function of a position 
a road edge presumption unit that presumes a segment between the target points, which are continuously aligned in the spatial coordinate system as the vehicle moves, as a road edge; and 
a blockade judgment unit, including a processor that determines, whether or not to cancel the road edge presumed by the road edge presumption unit, on the basis of information about an area behind the presumed road edge, which is obtained from the sensor information, wherein the area behind the road edge is an area opposite to the sensor at the other side of the presumed road edge. 

Allowable Subject Matter
Claims 1 – 6 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an arithmetic apparatus comprising: a sensor information acquisition unit that acquires sensor information from a sensor which is mounted in a vehicle and collects information about surroundings of the vehicle as the sensor information to detect one or more stationary objects in surroundings of the vehicle; a feature point extraction unit that extracts feature points of a detected object by using the sensor information; a target point detection unit that expresses positions of the feature points extracted by the feature point extraction unit with spatial coordinates of a spatial coordinate system, which are function of a position of the vehicle, and detects them as target points; a road edge presumption unit that presumes a segment between the target points, which are continuously aligned in the spatial coordinate system as the vehicle moves, as a road edge; and 
a blockade judgment unit, including a processor that determines, whether or not to cancel the road edge presumed by the road edge presumption unit, on the basis of information about an area behind the presumed road edge, which is obtained from the sensor information, wherein the area behind the road edge is an area opposite to the sensor at the other side of the presumed road edge, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642